Plaintiff in error, Lon T. Wilson, was convicted on a charge of unlawfully conveying intoxicating liquor, and his punishment fixed at a fine of $150 and confinement in the county jail for 30 days. He has appealed from the judgment rendered upon such conviction, but no brief has been filed or argument made in his behalf in this *Page 353 
court. It appears that the proof on the part of the state establishes a strong case against the defendant and this proof is undisputed. A careful examination of the record discloses no sufficient reason for a reversal of the judgment. It is therefore affirmed.